United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
East Brunswick, NJ, Employer
__________________________________________
Appearances:
Jason S. Lomax, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-108
Issued: July 22, 2014

Case Submitted on the Record

ORDER GRANTING PETITION FOR RECONSIDERATION
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Acting Chief Judge1
COLLEEN DUFFY KIKO, Judge

On February 12, 2013 the Board issued an order dismissing appeal in the above entitled
case. By that order, the Board dismissed appellant’s appeal of an April 16, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP), docketed as No. 13-108, on the grounds
that the appeal was not filed within 180 days from the date of issuance of OWCP’s decision.2
On February 25, 2014 appellant, through counsel, filed a petition for reconsideration.
On March 18, 2014 the Director of OWCP filed an answer to the petition for
reconsideration, requesting the Board to deny the petition. The Clerk of the Board served
appellant a copy of the Director’s response on March 25, 2014.
The Board has carefully considered the matter and concludes that the petition should be
granted and the Board’s February 12, 2013 order dismissing appellant’s appeal be set aside.
In the petition for reconsideration, appellant’s counsel contended that the appeal request
was timely and submitted supporting evidence, including a copy of a certified mail receipt from
1

Effective May 20, 2014, Patricia Howard Fitzgerald, was appointed Acting Chief Judge.

2

20 C.F.R. § 501.3(e) (2008).

the U.S. Postal Service dated October 15, 2013 and counsel’s affidavit stating that he had mailed
appellant’s appeal request with the Board on October 15, 2013. The Board has reviewed the
evidence submitted by appellant and finds it establishes that her request was mailed on
October 15, 2013, which was within 180 days of the April 16, 2012 OWCP decision. Thus, the
Board finds that the appeal docketed as 13-108 is timely filed, sets aside the February 12, 2013
Board’s dismissal order and reinstates the appeal for a full decision and order by the Board.
IT IS HEREBY ORDERED THAT appellant’s February 25, 2014 petition for
reconsideration is granted. The appeal docketed as No. 13-108 shall go forward.3
Issued: July 22, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

Richard J. Daschbach, Chief Judge, who participated in the preparation of the order, was no longer a member of
the Board after May 16, 2014.

2

